[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
The plaintiff's motion for summary judgment is denied for the following reasons:
1. Issues of fact exist as to whether the mortgage is in default within the meaning of the National Housing Act, 12 U.S.C. § 1715 (z)-20(b)(i) which defines the term "homeowner" to include the spouse of a homeowner.
2. Issues of fact exist whether if a default occurred, the principal defendant Beatrice N. Osgood has a right of reinstatement when the trust for her benefit holds title to an interest in the subject property.
3. Issues of fact exist as to whether on equitable grounds a foreclosure should be granted when the prejudice to the mortgagee is minimal and the consequence to defendant Beatrice N. Osgood is extremely harsh.
Robert Satter Judge Trial Referee